Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck et al 8201752 in view of Matsuyama 2003/0136407 and Weigensberg et al 2018/0338529.
	Regarding claims 13 and 21, Brodbeck et al substantially discloses the claimed invention, including a personal vaporizer 100 comprising: a device processor operable to control the personal vaporizer; a pre-filled container configured to store a pre-defined volume of vaporizable liquid composition; an ultrasonic vaporizing component (taught by Matsuyama, claim 6 thereof) operatively coupled to the device processor and controlled in part by the device processor, wherein the ultrasonic vaporizing component is in fluid communication with the container for receiving a selected amount of vaporizable liquid composition from the container, wherein the ultrasonic vaporizing component comprises an ultrasonic vibration element operable to produce ultrasonic vibrations to vaporize at least a portion of the vaporizable liquid composition received therein, a vapor outlet 102 coupled to the ultrasonic vaporizing component and configured to receive vapor generated by the ultrasonic vaporizing component, the vapor outlet operable to expel the generated vapor from the ultrasonic vaporizing component; and a power source (battery) operatively coupled to the ultrasonic vaporizing component operable to generate a supply of electric current to be provided to the ultrasonic vaporizing component; wherein the pre-filled container comprises: a substantially cylindrically-shaped casing 118 having an external surface and internal surface, the casing having a top end and a bottom end; a tank (liquid reservoir, column 11, line 19) defined by the internal surface, the top end of the casing, and the bottom end of the casing, wherein the tank is configured to store a pre-defined volume of a vaporizable liquid composition therein; a fluid opening (at 102) on the top end of the casing, wherein the fluid opening is configured to provide fluid communication of at least a portion of the vaporizable liquid composition stored in the tank and the ultrasonic vaporizing component; and a porous capillary component 114 extending through the fluid opening in the casing, wherein the porous capillary component is positioned such that a lower region of the porous capillary component will be in contact with at least a portion of the vaporizable liquid composition contained in the tank, wherein, upon installation, an upper region of the porous capillary component will be in contact with the ultrasonic vaporizing component, wherein the porous capillary component comprises at least one capillary material having a plurality of capillary pathways, wherein, upon activation of a vaporizing process by the associated personal vaporizer, the at least one capillary material is configured to transport at least a portion of the vaporizable liquid composition stored in the tank toward the ultrasonic vaporizing component via at least a portion of the plurality of capillary pathways.  Weigensberg et al (claim 1 thereof) discloses a memory device coupled to said device processor and configured to store programming instructions and data for execution or processing by the processor during control of said personal vaporizer, and to provide Brodbeck et al with a memory device thus would have been obvious, to optimize the vaping experience.
Regarding claim 14, Brodbeck et al discloses the casing 118 of the pre-filled container is constructed of at least one material selected from the group consisting of a plastic material, a glass material, a metal material, a carbon fiber material, silicon, a ceramic material, and combinations thereof.
Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck et al in view of Matsuyama and Weigensberg et al as applied to claim 13 above, and further in view of Zhu 2015/0374039.
Regarding claim 15, Zhu (claim 18) discloses the tank is constructed of at least one material selected from the group consisting of a plastic material, a glass material, a metal material, a carbon fiber material, silicon, a ceramic material, and combinations thereof, and to form the tank of Brodbeck et al in this way thus would have been obvious, for greater durability.
Regarding claim 16, Zhu discloses at least one material used in the construction of the tank is selected based on at least one physical characteristic of the vaporizable liquid compositions stored therein.
Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck et al in view of Matsuyama and Weigensberg et al as applied to claim 13 above, and further in view of Hon 10349682.
	Regarding claims 17 and 18, Hon (claims 11 and 12 thereof) discloses the porous capillary component comprises at least one capillary material selected from the group consisting of plastic materials, metals, polymers, natural fibers, synthetic fibers, and combinations thereof, and to form the porous capillary component of Brodbeck et al in this way thus would have been obvious, for economy of manufacture.
Regarding claims 19 and 20, Brodbeck et al discloses a wick 116.  To form the wick of fiber would have been obvious as taught by Hon above.
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the removable cap element being comprised of a stainless steel material with a silicon sealing interface to matingly engage with the upper portion of the casing; in combination with the rest of the subject matter of the respective base claim.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833